Citation Nr: 1452836	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for cervical spine degenerative disease with left upper extremity radiculopathy, claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In February 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. In February 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

The Veteran experienced recurrent neck and left hand symptoms, characterized as cervical spine degenerative disease with left upper extremity radiculopathy, since his active service to the present.


CONCLUSION OF LAW

Cervical spine degenerative disease with left upper extremity radiculopathy was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.
 
For purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

During his February 2011 Board hearing, the Veteran reported that he injured his neck during an in-service 1981 bar fight wherein he was hit about the head with a heavy glass beer stein and received multiple lacerations of the head and face. He also reported that he was hit in the head with a chair during service, which required sutures for a laceration, and that he was involved in an accident while he was inside a tank and was hit by another tank. He reported that he has experienced neck symptoms since that time, and that sometimes his neck pain was recorded in treatment records as back pain. 

In a June 2009 statement, one of the Veteran's fellow service members reported that the Veteran, during service, complained to him that his neck was sore and kept him up at night. He reported that the Veteran told him that his neck was sore from the traveling in the jarring turret and tight gunner compartment of the tanks. He asserted that he had observed the Veteran over the years have difficulty turning his head from left to right due to neck pain. 

In a July 2014 VA opinion, subsequent to prior examination, the examiner reported that the Veteran's cervical spine degenerative disease with left upper extremity radiculopathy, diagnosed to include arthritis, a chronic disease under 38 C.F.R.             § 3.309(a), was not related to his in-service incidents. The examiner reasoned that if the Veteran's disease was incurred during service, it would have manifested prior to 2007, the time at which the Veteran sought VA treatment for the same and reported the onset of tingling in the left arm. 

In a September 2014 statement, in response to the July 2014 VA opinion, the Veteran asserted that he did not receive VA treatment for neck symptoms directly after separation from service, as he was unhappy with the limited VA care he did receive. He reported that in 2007, when he did receive VA treatment for symptoms, they had not just begun, but had grown intolerable.

The Veteran is competent to report continuous or recurrent neck symptoms since separation from service, and his fellow service member is competent to report as to what the Veteran told him during service and as to what he observed of the Veteran. There is no evidence that they are not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his cervical spine degenerative disease with left upper extremity radiculopathy had its onset in service. The Veteran has a current diagnosis of a cervical spine disability, diagnosed to include arthritis, and incurred head trauma during service. He has competently and credibly testified to continuous or recurrent symptoms since his separation from service to the present. 38 C.F.R. § 3.303(d). The Board thus finds that the evidence of record sufficiently places the onset of a cervical spine disability during active service. Service connection for cervical spine degenerative disease with left upper extremity radiculopathy is thus warranted. The appeal is granted.


ORDER

Service connection cervical spine degenerative disease with left upper extremity radiculopathy, claimed as a neck disability, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


